DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 06/14/2021 has been made of record.  Claims 1 and 10 have been amended.  Claims 1-8 and 10-21 remain pending.

Response to Arguments
Regarding to claims 1-6, 12-15, 18, 20-21 rejected under 102(a)(1)  and 7-8 and 10-21 ejected under 103, Applicant’s arguments from 8-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Butler et al. (US 2011/0320140).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 was filed after the mailing date of the Final rejection on 04/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because Applicant recited “a transmitter” without connecting or linking “the transmitter” to other elements or limitation in claim 1.  In the specification, the transmitter can be connected to a processor to send notification to an administrator (Fig.4a, paragraph [0372]) or connected to a sensor (paragraph [0385]).  
Claim 1 objected to because of the following informalities:
line 10 – store a subset of the plurality of water event profiles in a memory as normal water
line 20 - categories based on the comparison;
line 23 - is based on the classified category of the abnormal water consumption event; and
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12-15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward. (US 2016/0041565) and further in view of Butler et al. (US 2011/0320140)
Regarding to claim 1, Edwards teaches a system for detecting abnormal consumption in a distributed water infrastructure, the system comprising:
a transmitter; (Fig.3 Communication unit 320)
at least one processor configured to: (Fig.3 processing unit 310)
0040 - the control unit 100 can be installed within 3 feet of the supply pipe entering a building or home. Additionally, the control unit 100 can be installed down line from the main water shutoff and pressure regulator), signals indicative of water usage in the distributed water infrastructure; (¶0047 - the processing unit 310 can gather information relating to the flow rate and temperature of the water from the flow meter 430 and the thermistor 410, respectively. Additionally, in at least one implementation, the processing unit 310 can be in communication with devices that detect water pressure, water volume, water purity, etc.)
construct a plurality of time-based water event profiles based on the received signals, each water event profile including an indication of water usage over time; (¶0052 – creating a “finger print” for each water event; ¶0056 – receiving water event characteristic from other submodule; claim 14)
store a subset of the plurality of water event profiles in memory as normal water event profiles; (¶0052 - The “fingerprint” for each activity (such as flushing a toilet, running a shower or bath, running a dishwasher, etc.) is then recorded in the database 180 that the processing unit 310 can later access)
receive from the at least one sensor, signals indicative of current water usage in the distributed water infrastructure; (Fig.5,¶0073 - FIG. 5 illustrates that a method for automatically controlling the flow of water through a pipe system can comprise an act 500 of receiving readings from a flow meter. Act 500 includes receiving readings from a flow meter disposed within the flow of water through a pipe. For example, FIG. 1A shows that a water flow control system 100 can receive readings from a flow meter disposed within a sub-module (see also FIG. 4, which depicts a flow meter 430 disposed within a control unit 100). The control modules 100 can be connected to a water pipe system such that the flow of water engages the flow meter 430)
construct, from the signals indicative of current water usage, at least one current water event profile; (Fig.5, ¶0074 - FIG. 5 also shows that the method can include an act 510 of detecting a flow characteristic. Act 510 includes detecting, with a processing unit, one or more water flow characteristics. For example, FIG. 4 shows a control module (100) that includes various flow detection modules (140, 142, 144, and 146). The depicted flow detection modules include a thermistor 410, a generator 420, a flow meter 430, and a valve 440. The flow detection modules, in turn, monitor the flow of water at various points in the system)
compare the at least one current water event profile with normal water event profiles stored in the memory to detect occurrence of an abnormal water consumption event; (¶0075 - FIG. 5 shows that the method can an include act 520 of comparing water flow characteristics with fingerprints. Act 520 includes comparing the detected one or more water flow characteristics with a database 180 of water flow fingerprints, wherein the database 180 of water flow fingerprints comprises a list of known water-use appliances and associated water flow characteristics that correspond to each water-use appliance. For example, the control unit shown in FIG. 1A can identify an irregular water flow through a water-heater 140 by comparing the detected water flow with information stored in a database 180)
classify an occurred abnormal water consumption event into one of multiple categories based on the comparison; (¶0049-0050 identifying broken pipe, faucet unintentionally been left on, water pipe is nearly freezing, ¶0076 – water heat abnormal flow)
Edward fails to teaches initiate remedial action in response to the occurrence of an abnormal water consumption event before notifying a user, wherein a type of the remedial action 
Butler teaches
initiate remedial action in response to the occurrence of an abnormal water consumption event before notifying a user, wherein a type of the remedial action initiated is based on the classified category of the abnormal water consumption event; (Fig.2, ¶0031-0036 initiating shut off condition based on comparison; ¶0041 – sending notification after shutting off water valve)
provide the user an option to override the remedial action (¶0038 – allowing user to override either before or after closing a water valve).
It would have been obvious to ordinary skill in the art before the effective filling of the claim invention to have modified the invention of Edward to include the teaching of Butler.  One would be motivated to be able to generate an override signal to prevent the closing of a valve, said override signal generated based on a user signal wherein the user signal can be generated by at least one of a selection of a selector by a user, an automatic detection of a person or movement near said faucet.  With override option, the user can determine what action to take when a water overflow is detected.
Regarding to claim 2, Edward modified by Butler teaches the system of claim 1.  Edward further teaches wherein each time based water event profile and each normal event profile is associated with a specific appliance in the distributed water system (¶0028 – different module can be assigned to a single of appliance e.g. toilet module, ¶0057 – processing unit can detect a single or a group of appliances)
Regarding to claim 3, Edward modified by Butler modified by Butler teaches the system of claim 1.  Edward further teaches wherein each time based water event profile and each normal 0028 – different module can be assigned to a group appliance e.g. toilet module, ¶0057 – processing unit can detect a single or a group of appliances)
Regarding to claim 4, Edward modified by Butler teaches the system of claim 1.  Edward further teaches wherein each time based water event profile is associated with a group of appliances in the distributed water system, and wherein the at least one processor is configured to determine from the time based water event profile a normal event profile associated with a specific water appliance (¶0057 – 0060)
Regarding to claim 5, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the specific appliance includes at least one of a toilet, a shower, or a sink. (Fig.1A, ¶0053)
Regarding to claim 6, Edward modified by Butler teaches the system of claim 1.  Edward further teaches wherein comparing includes pattern recognition (¶0075).
Regarding to claim 12, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the at least one processor is configured to determine operation of the specific water appliance when the current water event profile deviates from the normal event profile by less than a predetermined amount (¶0064 – only monitoring if a minor leak within certain amount of time)
Regarding to claim 13, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the at least one processor is configured to determine that the specific appliance is in use before use of the specific appliance is terminated (¶0076-0077)
Regarding to claim 14, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the at least one processor is configured to initiate the remedial 0067 – set a limit on shower water usage)
Regarding to claim 15, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the at least one processor is configured to receive from an end user an indication of a specific appliance in use, and to store in an associated manner, the specific appliance with a water event profile associated with the specific appliance (¶0052-0053)
Regarding to claim 17, Edward modified by Butler teaches the system of claim 2.  Edward further teaches wherein the at least one processor is configured to enable identification of a specific appliance based on at least one parameter selected from an average flow rate, an initial flow rate, a total volume associated with a current water event profile, a noise in signals indicative of water usage, and a change in the rate of water usage (¶0049, ¶0052)
Regarding to claim 18, Edward modified by Butler teaches the system of claim 1.  Edward further teaches wherein the remedial action includes sending an alert to an end user. (¶0051, ¶0077)
Regarding claim 20, Edward modified by Butler teaches the system of claim 1.  Edward further teaches wherein the at least one processor is configured to determine from the current water event profile a specific appliance that is leaking (¶0057 – identifying activity of certain water appliance), and wherein the remedial action includes providing information to an end user identifying the specific appliance. (¶0075-0076)
Regarding to claim 21, Edward modified by Butler teaches the system of claim 20.  Edward further teaches wherein the at least one processor is further configured to provide to the end user information about a characterization of the leaking of water. (¶0076 – give a warning if it is small leak, ¶0078 – shutdown if it is a big leak to limit a damage)

Claims 7-8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward. (US 2016/0041565) and Butler et al. (US 2011/0320140) as applied to claim 1 above and further in view of Devereaux et al. (US 10,526,771)
Regarding to claim 7, Edward modified by Butler teaches the system of claim 1.  Edward modified by Butler fails to teach wherein the remedial action includes opening and closing a valve to send pulses of water to communicate that an abnormal amount of water has been consumed.
Devereaux teaches
wherein the remedial action includes opening and closing a valve to send pulses of water to communicate that an abnormal amount of water has been consumed (Col. 34 Col. 4 lines 36-46).
It would have been obvious to ordinary skill in the art before the effective filling data of the claimed invention to have modified the invention of Edward modified by Butler to include the teaching of Devereaux.  By having different thresholds for a water volume, the system can alert a user that a small leak has occurred so the user can take and appropriate action or take an immediate action such as shutdown the water for a big leak to prevent a big damage to a building.
Regarding to claim 8, Edward modified by Butler teaches the system of claim 1.  Edward modified by Butler fails to teach wherein, based on the comparison, the at least one processor is configured to identify a water user associated with the water event profile.
Devereaux teaches
Col.16 line 37-44 - the system 500 may characterize flow pattern signatures of various appliances and water outlets 510 (e.g. faucets, showers, etc.) and compare instantaneous water flow measurements to recorded data to determine whether the measured flow 540 is to be associated with a specific appliance or outlet 510, or if the flow 540 is of an unknown type (such as a leak)).
It would have been obvious to ordinary skill in the art before the effective filling data of the claimed invention to have modified the invention of Edward modified by Butler to include the teaching of Devereaux.  By having different thresholds for a water volume, the system can alert a user that a small leak has occurred so the user can take and appropriate action or take an immediate action such as shutdown the water for a big leak to prevent a big damage to a building.
Regarding to claim 16, Edward teaches the system of claim 1.  Edward fails to teach wherein the at least one processor is configured to compare the at least one current water event profile with abnormal water event profiles stored in the memory and to initiate remedial action when a match is determined.
Deveraux teaches
wherein the at least one processor is configured to compare the at least one current water event profile with abnormal water event profiles stored in the memory and to initiate remedial action when a match is determined (Col.4 lines 36-59 – second threshold indicate abnormal condition)
It would have been obvious to ordinary skill in the art before the effective filling data of the claimed invention to have modified the invention of Edward to include the teaching of 
Regarding to claim 19, Edward teaches the system of claim 1.  Edward fails to teach wherein the at least one processor is configured to distinguish between abnormal operation of appliances unlikely to cause damage and abnormal operation of appliances likely to cause damage, and wherein the remedial action includes closing a valve when abnormal operation likely to cause damage is detected.
Deveraux teaches
wherein the at least one processor is configured to distinguish between abnormal operation of appliances unlikely to cause damage and abnormal operation of appliances likely to cause damage, and wherein the remedial action includes closing a valve when abnormal operation likely to cause damage is detected. (Col.4 lines 9-35 – multiple threshold are configured to determine if the abnormal could cost damage and then initiate the shutdown)
It would have been obvious to ordinary skill in the art before the effective filling data of the claimed invention to have modified the invention of Edward to include the teaching of Devereaux.  By having different thresholds for a water volume, the system can alert a user that a small leak has occurred so the user can take and appropriate action or take an immediate action such as shutdown the water for a big leak to prevent a big damage to a building.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward. (US 2016/0041565) and Butler et al. (US 2011/0320140) as applied to claim 1 above, and further in view of ARI (Unmeasured Flow Reducer)
Regarding to claim 10, Edward modified by Butler teaches the system of claim 1.  Edward modified by Butler fails to teach wherein the at least one sensor includes a water flow sensor having an unmeasured flow reducer.
ARI teaches
wherein the at least one sensor includes a water flow sensor having an unmeasured flow reducer (Whole document)
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Edward modified by Butler to include the teaching of ARI.  One would be motivated to use UFR to reduce unmeasured water flow, cut down apparent losses and preventing backflow and main pipe contamination. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward. (US 2016/0041565) and Butler et al. (US 2011/0320140) as applied to claim 1 above, and further in view of Faulk (US 5,568,825)
Regarding to claim 11, Edward modified by Butler teaches the system of claim 1.  Edward fails to teach wherein a water flow sensor is configured to detect flow at a rate of less than about 2 liters per hour.
Faulk teaches
wherein a water flow sensor is configured to detect flow at a rate of less than about 2 liters per hour (Col.4 lines 21-32 The inflow sensor means 30 can be of any type known sensor capable of detecting relatively low fluid flow amounts within supply conduit 11 and delivering a signal to control means 20. Inflow sensor means 30 may be externally mounted onto supply conduit 11 for non-flow through sensors and internally mounted for flow through sensors. It is preferable that inflow sensor means 30 be capable of detecting flow rates as low as 0.05 ounces per second, a flow rate equivalent to a pin-hole size leak, claim 1 (A))
It would have been obvious to ordinary skill in the art at the time of the invention to have modified the invention of Edward modified by Butler to include the teaching of Faulk.  One would be motivated to have an automatic leak detection and fluid flow shut-off system which is capable of detecting extremely low flow amounts, preventing inflow from the supply conduit when activated, detecting backflow from the discharge conduit, and activating an audible alarm when excessive flow is detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M 930-630PM and WED-FRI 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862